Order entered March 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01388-CV

             PREMIER POOLS MANAGEMENT CORP., ET AL., Appellants

                                              V.

                             PREMIER POOLS, INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07182

                                          ORDER
       We GRANT the March 26, 2015 motion of David Langford, Official Court Reporter for

the 44th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed by MAY 4, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE